Judgment unanimously reversed, petition dismissed and bail reinstated in the amount of $500,000. Memorandum: The judgment is reversed and bail is reinstated in the amount of $500,000. When reviewing a bail determination, the habeas corpus court is limited to the record that was before the nisi prius court, and evidence of a change in circumstances which may affect a bail determination must be submitted to the bail-setting court for reconsideration. The decision of that court on the renewal of the bail application would then be subject to review by writ of habeas corpus (People ex rel. Rosenthal v Wolfson, 48 NY2d 230). The habeas corpus court erred by considering evidence of the bail status of a codefendant. “To receive new evidence would be both to frustrate the integrity of the review function and to undertake a de novo bail determination. This the habeas corpus court may not do” (People ex rel. Rosenthal v Wolfson, supra, p 233). (Appeal from judgment of Supreme Court, Monroe County, Patlow, J. — habeas corpus.) Present — Hancock, Jr., J.P., Doerr, Denman, Moule and Schnepp, JJ. (Order entered Sept. 15, 1983.)